COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                               NOS.      2-09-234-CR
                                         2-09-235-CR
                                         2-09-236-CR


MELVIN DASHAW N GRIGGS                                                   APPELLANT

                                            V.

THE STATE OF TEXAS                                                              STATE

                                        ------------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      On February 22, 2010, the trial court filed a corrected certification of appellant

Melvin Dashawn Griggs’s right to appeal his convictions that form the basis of these

appeals. See Tex. R. App. P. 25.2(a)(2), (d), (f). The corrected certification states

that these are plea bargain cases in which Griggs has no right of appeal and that

Griggs has waived his right of appeal.




      1
           See Tex. R. App. P. 47.4.
         Based on the information contained in the corrected certification, on March 16,

2010, we issued an order expressing our concern about whether we have jurisdiction

over the appeals. W e explained that the appeals were subject to dismissal unless

any party desiring to continue them filed a response showing grounds to continue

them. See Tex. R. App. P. 44.3. W e have not received any such response.

Accordingly, we dismiss the appeals for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d), 43.2(f); Chavez v. State, 183 S.W .3d 675, 680 (Tex. Crim. App.

2006); Jackson v. State, 168 S.W .3d 239, 243 (Tex. App.—Fort W orth 2005, no

pet.).



                                                PER CURIAM

PANEL: LIVINGSTON, C.J.; MCCOY and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 29, 2010




                                            2